MOORE, Judge.
Petitioner, by petition for writ of common law certiorari, seeks review of a decision of the Circuit Court sitting in its appellate capacity. As Judge Beranek stated in Griffin v. State, 367 So.2d 736 (Fla. 4th DCA 1979), such review is of a limited nature. Our review of the record in the instant case fails to indicate a departure from the essential requirements of law with respect to the steps necessary to afford petitioner procedural due process and the petition for certiorari is, therefore, denied.
CERTIORARI DENIED.
DOWNEY, C. J., and BERANEK, J., concur.